Citation Nr: 1504194	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-30 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for residuals of a traumatic brain injury (TBI) prior to April 19, 2012, and to a compensable rating thereafter. 

2. Entitlement to a disability rating in excess of 10 percent for seventh cranial nerve palsy.

3. Entitlement to a compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The September 2009 rating decision granted service connection for a TBI and assigned an initial 10 percent disability rating, continued the 10 percent rating for seventh cranial nerve palsy, continued the noncompensable disability rating for hearing loss in the left ear, and denied service connection for diabetes mellitus.  

In his September 2009 Notice of Disagreement (NOD), the Veteran appealed all four issues denied in the September 2009 rating decision.  In September 2012, the RO issued a Statement of the Case including all four issues.  However, in his November 2012 VA Form 9, the Veteran specifically appealed only the three issues listed above.  Therefore, he has not perfected his appeal of the issue of entitlement to service connection for diabetes mellitus and it is not before the Board.  38 C.F.R. §§ 20.200, 20.202 (2014).  

A September 2012 Decision Review Officer (DRO) decision granted service connection for hearing loss in the right ear and assigned a noncompensable disability rating for bilateral hearing loss.  The DRO decision also denied an initial disability rating in excess of 10 percent for a TBI, and reduced the disability rating to noncompensable effective April 19, 2012.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records through August 2012 that are pertinent to the present appeal.  In the September 2012 SOC, the RO specifically stated that these records were reviewed prior to the adjudication of the claims. Accordingly, the Board finds no prejudice in proceeding with the present decision.  


FINDINGS OF FACT

1. Prior to April 19, 2012, the evidence of record shows that the Veteran's residuals of a TBI were manifested by symptoms which satisfy the criteria for impairment level 1 for at least one facet of cognitive impairment, but do not satisfy the criteria for impairment level 2 or greater in any facet.  

2. Beginning April 19, 2012, the evidence of record shows that the Veteran's residuals of a TBI are manifested by symptoms which satisfy the criteria for impairment level 1 for at least one facet of cognitive impairment, but do not satisfy the criteria for impairment level 2 in any facet.  

3. The Veteran has no more than moderate, incomplete paralysis of his seventh cranial nerve.  

4. During the appeal period, the Veteran had, at worst, Level II hearing loss in both ears. 


CONCLUSIONS OF LAW

1. Prior to April 19, 2012, the criteria for a disability rating in excess of 10 percent for residuals of a TBI were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8045 (2014).

2. Beginning April 19, 2012, the criteria for a 10 percent disability rating, but no higher, for residuals of a TBI have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8045 (2014).

3. The criteria for a disability rating in excess of 10 percent for seventh cranial nerve palsy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8207 (2014).

4. The criteria for a compensable disability evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1, 4.3, 4.7, 4.85, 4.86 Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, letters dated in June 2009 and July 2009 satisfied the duty to notify provisions with regard to the Veteran's claims.  The Veteran's service treatment records, VA medical treatment records, and service personnel records were obtained.  

VA examinations adequate for adjudication purposes were provided to the Veteran in connection with his claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The VA examinations were adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and complaints, and because they described his disabilities in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  With regard to the Veteran's April 2009 and August 2012 VA examinations for bilateral hearing loss, the examiners provided statements describing the functional impact of this disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  

II. Increased Disability Rating Claims

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record.  

For the purposes of this decision, the Board accepts the Veteran's lay assertions regarding his observable symptoms as both competent and credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

A. TBI

As a preliminary matter, the Board notes that the regulations for rating traumatic brain injuries were revised within days of when VA received the Veteran's claim.  See 73 Fed. Reg. 54693 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  See 38 C.F.R. § 4.124a, Note (5) (2014).  VA received the Veteran's claim on October 29, 2008.  Therefore, only the most recent criteria will be addressed.  

The rating criteria for a TBI provide that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical (including neurological).  Each of these areas of dysfunction may require evaluation.  38 C.F.R.§ 4.124a, Diagnostic Code 8045 (2014).

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is to be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" (Cognitive Impairment Evaluation Table).  Id.

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are to be evaluated under the subjective symptoms facet in the Cognitive Impairment Evaluation Table.  However, any residual with a distinct diagnosis that may be evaluated under another Diagnostic Code, even if that diagnosis is based on subjective symptoms, should be evaluated separately, rather than evaluated under the Cognitive Impairment Evaluation Table.  Id.  In this case, the Veteran has been already been evaluated separately for anxiety disorder, tinnitus, residuals of a skull fracture with seventh cranial nerve palsy, tarsorrhapy of the left eye with involvement of the sixth cranial nerve, bilateral hearing loss, and tension headaches, all associated with his service-connected TBI.  

The Cognitive Impairment Evaluation Table contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a fifth level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  A 100-percent evaluation should be assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation should be assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation should be assigned if 3 is the highest level of evaluation for any facet.  Id.

The 10 important facets in the Cognitive Impairment Evaluation Table are as follows: (1) Memory, attention, concentration, executive functions; (2) Judgment; (3) Social interaction; (4) Orientation; (5) Motor activity; (6) Visual spatial orientation; (7) Subjective symptoms; (8) Neurobehavioral effects; (9) Communication; and (10) Consciousness.  Id.  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Id., Note (2).

Of the evidence of record, only the April 2012 VA examination reports specifically addresses all 10 facets.  

With regard to memory, attention, concentration, executive functions; the July 2009 VA examiner found that the Veteran had "some short and near term mild difficulty...."  The RO assigned an impairment level of 1, the Board finds that this an accurate representation of the memory, attention, concentration and executive functions facet.  The April 19, 2012 VA examination report noted that the Veteran had complaints of mild memory loss, attention, concentration, or executive functions, but without objective evidence on testing.  The RO assigned an impairment level of 1, and the Board finds that this an accurate representation of this facet.  The RO stated that these symptoms were included in the disability rating for his service-connected anxiety disorder and not considered when determining his rating for residuals of a TBI.  

With regard to the judgment facet, the July 2009 examiner did not note problems with judgment.  The RO assigned an impairment level of 0 and the Board agrees with this finding.  The April 2012 VA examiner found that the Veteran's judgment was mildly impaired and the RO assigned an impairment level of 1.  The Board agrees with this finding.  The RO stated that the Veteran's impaired judgment was included in the disability rating for his service-connected anxiety disorder and not considered when determining his rating for residuals of a TBI.  

With regard to the social interaction facet, the July 2009 examiner did not note any abnormalities.  The RO assigned an impairment level of 0 and the Board agrees with this finding.  The April 2012 VA examiner found that the Veteran's social interaction was frequently inappropriate due to problems with anger.  The RO assigned an impairment level of 2 and the Board agrees with this finding.  The RO stated that the Veteran's social interaction was included in the disability rating for his service-connected anxiety disorder and not considered when determining his rating for residuals of a TBI.  

With regard to the orientation facet, the July 2009 VA examiner did not find that the Veteran had occasional disorientation to any of the four aspects of orientation.  The RO assigned an impairment level of 0 and the Board agrees with this finding.  The April 2012 VA examiner found that the Veteran was occasionally disoriented to one of the four aspects of orientation.  The RO assigned an impairment level of 1 and the Board agrees with this finding.  The RO stated that the Veteran's orientation was included in the disability rating for his service-connected anxiety disorder and not considered when determining his rating for residuals of a TBI.  

With regard to the motor activity facet, the July 2009 VA examiner noted no problems with motor activity.  However, the RO assigned an impairment level of 1 for this facet.  Affording the Veteran the benefit of the doubt, the Board agrees with this finding.  Even if the Board were to determine that the impairment level should be 0, it would not impact the Veteran's disability rating prior to April 19, 2012 because other facets were assigned impairment levels of 1.  The April 2012 VA examiner specifically found that the Veteran's motor activity was normal.  The RO assigned an impairment level of 0 and the Board agrees with this finding because it reflects the specific finding of the VA examiner.  

With regard to the visual spatial orientation facet, the July 2009 VA examiner did not note any symptoms.  The RO assigned an impairment level of 0 and the Board agrees with this finding.  The April 2012 VA examiner found the Veteran's visual spatial orientation was normal and the RO assigned an impairment level of 0.  The Board agrees with this finding.  

With regard to the subjective symptoms facet, the July 2009 VA examiner found that the Veteran had occasional dizziness, headaches, pain along the lateral side of his neck as if the muscles were constantly stiff, and light sensitivity.  The RO assigned an impairment level of 1 and the Board agrees with this finding.  Although the examiner identified more than three subjective symptoms, the report does not show that these symptoms moderately interfere with work, activities of daily living, work, family, or other close relationships.  The April 2012 VA examiner found that the Veteran's subjective symptoms did not interfere with work.  The RO assigned an impairment level of 0.  The Board agrees with this finding, as the Veteran's anxiety disorder, seventh cranial nerve palsy, headaches, bilateral hearing loss, tinnitus, and tarsorrhapy are separately evaluated.  

With regard to the neurobehavioral effects facet, the July 2009 VA examiner found that the Veteran had no known neurobehavioral changes and that he claimed he had been irritable "pretty much his whole life."  The RO assigned an impairment level of 0 and the Board agrees with this finding.  The April 2012 VA examiner found that the Veteran had one or more neurobehavioral effects that frequently interfered with workplace interaction, social interaction, or both but did not preclude them.  The RO assigned an impairment level of 2 and the Board agrees with this finding.  The RO stated that the Veteran's neurobehavioral effects were included in the disability rating for his service-connected anxiety disorder and not considered when determining his rating for residuals of a TBI.  

With regard to the communication facet, both the July 2009 and April 2012 VA examiners found that the Veteran's communication was normal.  The RO assigned an impairment level of 0 in both instances and the Board agrees with these findings.  

Lastly, with regard to the consciousness facet, no impairment level has been assigned at any point during the appeal period because the Veteran's symptoms do not approach the level of severity needed to approximate a persistently altered state of consciousness.  

Because the Board does not find that any of the assigned levels of impairment should be changed, the issue in this case is whether the findings regarding the memory, attention, concentration and executive functions facet, and the judgment, social interaction, orientation, or neurobehavioral facets were properly attributed to the Veteran's service-connected anxiety disorder as opposed to his residuals of a TBI.  In this case, the Board finds that the orientation effects facet is more appropriately classified as part of his disability from his TBI, as opposed to his psychiatric disorder.  

The criteria set forth in the General Rating Formula for Mental Disorders describe occupational and social impairment and provide many examples of symptoms that could produce such.  38 C.F.R. § 4.130 (2014).   These examples are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  In this case, the only portion of the rating criteria that lists orientation as an example of a symptom causing impairment are the criteria for an 100 percent evaluation, which requires total occupational and social impairment.  Although the Veteran's cognitive symptoms have been attributed to his anxiety disorder, the Board finds that this particular symptom is more appropriately included in his evaluation of his residuals of a TBI, due to the mild nature of the Veteran's occasional disorientation to one of the four aspects of orientation.  38 C.F.R. § 4.124a, Note (1) (2014).  His episodes of disorientation are not severe, frequent, or long enough to contribute to total occupational and social impairment.  Further, removing the Veteran's orientation symptoms from his disability rating for his anxiety disorder does not alter his currently assigned disability rating under the General Rating Formula for Mental Disorders given his other symptoms which otherwise support the assigned rating.   

Because the Veteran's occasional disorientation to one of the four aspects of orientation is assigned an impairment level of 1 and is more appropriately attributed to his residuals of a TBI, a 10 percent disability rating is warranted from April 19, 2012.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2014).  As a result, the Veteran's initial 10 percent rating is in effect for the entire appeal period.  

The memory, attention, concentration and executive functions facet, and the judgment, social interaction, and neurobehavioral facets are all assigned an impairment level of 2, and if they were considered as part of his TBI, a 40 percent disability rating would be warranted.  Id.  However, the symptoms encompassed by these facets were properly attributed to the Veteran's service-connected anxiety disorder as opposed to his residuals of a TBI.  

At the Veteran's December 2011 VA examination for posttraumatic stress disorder, the examiner stated, "[h]is complaints of forgetfulness and concentration problems could be from anxiety, depression, TBI residual, or some interaction of these diagnoses."  The use of speculative language "could be" reduces the probative weight of the examiner's findings.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).  

However, the April 2012 VA TBI examiner found that, "[t]he inefficiency seen with [the Veteran's] immediate memory is likely secondary to increased work related stress, depression, and anxiety.  His current cognitive profile is not consistent with a dementia.  Further, the onset and course of his cognitive concerns is not congruent with residual effects of his remote TBI, but his persistent mood issues may be related to it."  Based on the April 2012 examiner's findings, the Board finds that the Veteran's memory and cognitive difficulties are more appropriately included in his rating for his anxiety disorder.  

The April 2012 VA examiner employed the speculative language "may be" with regard to the Veteran's mood problems, which reduces the probative weight of his finding with regard to those symptoms.  Id.  However, at the Veteran's June 2012 VA psychiatric examination, the examiner found that, "[n]europsychological testing...attributed his cognitive concerns to work related stress, depression, and anxiety.  On this basis no symptoms are clearly identified which can be attributed to residuals of TBI."  Further, the examiner found that, "[p]er [the Veteran's] report today ... his depression and frustration, as well as likely his concerns about memory and other cognitive functions, have been related to his current stressors, especially work stressors and including stress from his displeasure with the VA compensation process.  Previously his mood difficulty has been related to other prior social stressors.  While his service connected Anxiety Disorder is not disputed, there is not clear evidence associating his mood symptoms or cognitive concerns to this diagnosis or to his TBI diagnosis."  Based upon the June 2012 VA examiner's reasoning, the Board finds that the Veteran's symptoms that are described by the judgment, social interaction, and neurobehavioral facets are more appropriately included in his disability rating for his service-connected anxiety disorder.  

In August 2014, the Veteran's representative argued that the Veteran's impulsivity and anger problems were not due to his service-connected anxiety disorder, but were instead the result of his TBI residuals.  The examiner used the findings of the December 2011 VA examiner to support the argument.  However, as noted above, the use of speculative language renders an opinion less probative.  Id.  With respect to the Veteran's impulsivity and anger, the non-speculative findings of the June 2012 VA examiner are more probative than those of the December 2011 VA examiner.  

None of the facets that were assigned an impairment level of 2 are more appropriately included as part of the evaluation of the Veteran's residuals of a TBI.  Rather, they are more appropriately included in his disability rating for his anxiety disorder.  To include them in both ratings would constitute pyramiding and is not permitted.  38 C.F.R. § 4.14 (2014); Esteban v. Brown, 6 Vet. App. 259 (1994).  Therefore, because the highest impairment level for any facet that is appropriately included as part of the rating for the Veteran's residuals of a TBI is 1, a 10 percent rating is warranted, but no higher.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2014).  

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's residuals of a TBI does not more closely approximate a 20 percent rating under the applicable Diagnostic Code at any point during the appeal period.  38 C.F.R. § 4.7 (2014).  Therefore, the preponderance of the evidence is against this claim, and to this extent, it must be denied.  38 C.F.R. § 4.3 (2014).  

B. Seventh Cranial Nerve Palsy

The Veteran's seventh (facial) cranial nerve palsy is evaluated under Diagnostic Code 8207, paralysis of the seventh cranial nerve.  Such impairment is evaluated according to the degree of "loss of innervation of the facial muscles."  38 C.F.R. § 4.124a, Diagnostic Code 8207 (2014).  Under Diagnostic Code 8207, a 10 percent rating is warranted for moderate incomplete paralysis, a 20 percent rating is warranted for severe incomplete paralysis, and a 30 percent rating is warranted for complete paralysis of the seventh cranial nerve.  Id.  The words "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).  

Diagnostic Codes 8307 and 8407 are assigned for neuritis or neuralgia of the seventh cranial nerve, respectively.  Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2014).  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2014). 

"Neuritis is defined as inflammation of a nerve, a condition attended by pain and tenderness over the nerves, anesthesia and paresthesias, paralysis, wasting, and disappearance of the reflexes."  Barclay v. Brown, 4 Vet. App. 161, 163 (1993).  "Neuralgia is acute paroxysmal pain radiating along the course of one or more nerves usu[ally] without demonstrable changes in the nerve structure."  Horowitz v. Brown, 5 Vet. App. 217, 224 (1993).  The Veteran has not been diagnosed with either neuritis or neuralgia.  

At his July 2009 VA examination for his residuals of a TBI, the examiner found that the Veteran had seventh crania nerve palsy with left side facial drooping.  The Veteran also competently and credibly reported that water would dribble from the left side of his mouth.  Upon examination, his facial features were "mildly" asymmetric with "slight" drooping of the left facial muscles, asymmetric puffing of cheeks and smile on the left, with no edema or scars. 

The Veteran's VA treatment records note symptoms associated with his seventh cranial nerve palsy.  In January 2010, he had a diminished ability to puff his left cheek.  In March 2010, May 2010, October 2010, and May 2011, "minimal left eye ptosis" and mild left facial weakness were noted.  The movement of his left frontalis was less than on the right side and he was better able to puff his right cheek.  In March 2010, his facial movements were found to be symmetric.  In May 2010 and October 2010, the Veteran's facial muscles were found to be strong and symmetric.  

At his April 2012 TBI examination, the examiner found that the Veteran had "some" sensory loss and muscle weakness on the left side of his face.  At his April 2012 VA cranial nerves examination, the examiner diagnosed seventh cranial nerve palsy.  The examiner found that the Veteran had mild paresthesias and numbness on the left low, mid, and upper face as well as the side of his mouth and throat.  The examiner also found that the Veteran had mild increased salivation.  Upon examination, his muscle strength was normal on both sides for his seventh cranial nerve.  The examiner found that the Veteran had moderate incomplete paralysis on the left side of his face only and that the right side was not affected.  The examiner concluded that the Veteran did not have other signs and symptoms attributable to his seventh cranial nerve palsy and that this disability did not impact his ability to work.  

Aside from his reports during treatment, no additional lay evidence has been provided that is pertinent to the Veteran's seventh cranial nerve palsy.  As noted above, the Veteran's description of his symptoms is both competent and credible.  However, the Board finds that his disability is not more closely approximated by severe incomplete paralysis.  His left eye ptosis has been consistently described as "minimal."  Further, his facial weakness was described as "mild," and any asymmetry of his face has consistently been described as being mild or slight.  Further, on three instances his muscles of facial expression were found to be strong and symmetric.  The April 2012 cranial nerves examiner specifically found that the Veteran's symptoms were "mild," and concluded that his disability manifested as moderate incomplete paralysis.  There is no evidence of record that contradicts the findings discussed above.  Further, the April 2012 VA examiner found that the Veteran's disability did not impact his ability to work.  Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's seventh cranial nerve palsy does not more closely approximate a 20 percent rating under the applicable Diagnostic Code.  38 C.F.R. § 4.7 (2014).  The preponderance of the evidence is against this claim, and it must be denied.  38 C.F.R. § 4.3 (2014).  Because there is no basis for assigning an increased rating, there is no basis for assigning a staged rating.  Hart, 21 Vet. App. at 505.

C. Bilateral Hearing Loss 

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability for hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI (2014).  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII.  38 C.F.R. § 4.85 (2014).  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 (2014).  In such cases, the Roman numeral value is determined using both Table VI and VIA and whichever table results in a higher Roman numeral value is used to calculate a disability evaluation using Table VII.  Id.  The Veteran's bilateral hearing loss does not demonstrate an exceptional pattern of hearing loss.  

The Veteran underwent a VA audiology examination in April 2009.  His pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
65
65
LEFT
50
30
35
65
65

The average pure tone threshold was 44 in the right ear and 49 in the left ear.  His Maryland CNC word recognition was 84 percent in the right ear and 88 percent in the left ear.  During the examination, the audiologist described the functional effects of the Veteran's hearing loss on his daily activities.  38 C.F.R. § 4.10 (2014); see also Martinak, 21 Vet. App. at 455-56.  Specifically, the Veteran had difficulty hearing his grandchildren and people had to look at him when they were speaking in order for him to hear them.  

Applying the results of the April 2009 examination to Table VI, the Veteran had Level II hearing loss in both ears.  Applying Level II for the right ear and Level II for the left ear results in a noncompensable disability rating.  38 C.F.R. § 4.85 (2014).

The Veteran underwent a VA audiology examination in August 2012.  His pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
50
70
70
LEFT
45
35
40
60
80

The average pure tone threshold was 55 in the right ear and 54 in the left ear.  His Maryland CNC word recognition was 90 percent in the right ear and 92 percent in the left ear.  During the examination, the audiologist described the functional effects of the Veteran's hearing loss on his daily activities.  38 C.F.R. § 4.10 (2014); see also Martinak, 21 Vet. App. at 455-56.  Specifically, the Veteran had difficulty hearing speech when background noise was present.  

Applying the results of the August 2012 examination to Table VI, the Veteran had Level II hearing loss in his right ear and Level I hearing loss in his left ear.  Applying Level II for the right ear and Level I for the left ear results in a noncompensable disability rating.  38 C.F.R. § 4.85 (2014).

There is no other medical evidence of record to show that the Veteran's bilateral hearing loss is more closely approximated by a compensable disability rating.  

In his September 2009 NOD, the Veteran stated that he did not agree with the results of the April 2009 hearing test.  However, the Board finds that the April 2009 VA examiner was competent to conduct the examination.  See Wise v. Shinseki, 26 Vet. App. 517, 525-26 (2014).  There is no irregularity of evidence in the record that would call the examiner's findings into question.  Further, the results of the April 2009 VA examination reflect more severe hearing loss than that found at the August 2012 VA examination.  The Board accepts the findings of the April 2009 VA examiner as an accurate reflection of the severity of the Veteran's bilateral hearing loss.  

In his September 2009 NOD, he also stated that he had to "...compensate to hear people when they speak, like looking at them and turning my head to the good ear on the right side.  This does not mean that I hear everything o[r] understand what was said."  The Board finds that the Veteran's description of his hearing loss symptoms is competent and credible.  Layno, 6 Vet. App. 465; Barr, 21 Vet. App. at 308.  However, he is not competent to assert that the severity of his hearing loss is more closely approximated by a compensable disability rating.  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, in this case, such an opinion falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, while he is competent to report symptoms such as difficulty understanding speech, particularly in the presence of excessive background noise, he is not competent to report that his hearing acuity is of sufficient severity to warrant a certain percent evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment) which he does not possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

While the Board is sympathetic to the Veteran's assertions that he has difficulty hearing, especially in the presence of background noise, the rating criteria are definitive and provide for a precise result based on audiometric test results.  His subjective report of difficulty hearing under situational circumstances unfortunately cannot be the basis for an evaluative rating.  The Board is bound to apply the rating criteria, which are defined by audiometric test findings involving hearing acuity in a controlled laboratory environment.

Based upon the results from the April 2009 and August 2012 VA examinations discussed above, the Board finds that the criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 C.F.R. §§ 4.7, 4.85, 4.86 (2014).  Therefore, the preponderance of the evidence is against this claim, and it must be denied. 38 C.F.R. § 4.3 (2014).  

D. Extraschedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant remand to refer the issues on appeal for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The manifestations of the Veteran's residuals of a TBI, as described above, are contemplated by the facets of cognitive impairment and other residuals of TBI not otherwise classified.  The criteria set forth in the 10 facets practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected residuals of a TBI, such that he is adequately compensated for "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2014).  Further, the Veteran's anxiety disorder, tinnitus, tarsorrhapy of the left eye, bilateral hearing loss, and headaches are all associated with his TBI and have been separately evaluated.  

The manifestations of the Veteran's seventh cranial nerve palsy are contemplated by moderate incomplete paralysis of the nerve, which encompasses left-sided facial weakness, eye ptosis, slight asymmetry, decreased ability to puff his cheek, and liquid dribbling from the left side of the mouth.  His disability is described by Diagnostic Code 8207 and it accurately represents his average impairment in earning capacity caused by his disability.  Id.  Importantly, the April 2012 VA examiner specifically found that his seventh cranial nerve palsy did not impact his ability to work.  

With regard to bilateral hearing loss, the Board has compared the level of severity and symptomatology of this disability with the established criteria found in the rating schedule.  With regard to functional impairment, including the Veteran's reports of difficulty hearing his grandchildren, having to look at people who speak to him, having difficulty hearing when background noise is present, and having to turn his "good" ear towards the person speaking to him, the Veteran's speech discrimination abilities have been specifically measured by VA audiological examinations and this functional impairment has thus been taken into account as part of the currently assigned evaluation.  See Martinak, 21 Vet. App. at 455.  Specifically, such criteria contemplate the difficulty the Veteran has hearing in all situations, even in the presence of background noise.  In this regard, the rating schedule takes into account both the average decibel loss as well as speech discrimination scores for hearing loss and contemplates that hearing loss may be so profound as to result in scores above the numbers on the charts and beyond the range of audiometers (as indicated by the "+" signs in Tables VI and VIA as well as the provisions of 38 C.F.R. § 4.86(a) (2014)).

In support of this finding, the Board notes the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In making these revisions, VA sought the assistance of the Veterans Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  The Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

Therefore, the Veteran's difficulty understanding people speak is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the applicable rating criteria.

Lastly, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the Veteran's residuals of a TBI, seventh cranial nerve palsy, or bilateral hearing loss would be in excess of that contemplated by the assigned ratings.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 

The Board also notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  

Total Rating Based Upon Individual Unemployability (TDIU)

When entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

In this case, the Veteran has not asserted, and the evidence does not show that the Veteran's service-connected disabilities have caused unemployability.  Although the record shows that the Veteran had periods of unemployment during the appeal period, there is no indication that the gaps in his employment were the result of his service-connected disabilities.  Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 


ORDER

An initial disability rating in excess of 10 percent prior to April 19, 2012 for residuals of a TBI is denied.  

Beginning April 19, 2012, a 10 percent disability rating, but no higher, is granted for residuals of a TBI.  

A disability rating in excess of 10 percent for seventh cranial nerve palsy is denied.  

A compensable disability rating for bilateral hearing loss is denied.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


